PER CURIAM.
Appellants William L. Boyan and Isaac G. McNatt are both Judges of the Division of Workers’ Compensation, and as such are employees in the executive branch of State Government. They appeal from a decision of the State Treasurer, the Commissioner of Personnel, and the Director of the Division of Budget and Accounting, who collectively have undertaken to function under a recurring provision in the annual Appropriations Act as a committee which has been referred to as the “Salary Adjustment Committee” (SAC).1 This appeal involves *303appellants' claims to entitlement to 1987 and 1988 annual salary increments, “steps” in the salary range, as opposed to merit increases. We conclude that the statute prevails over any contrary rule or regulation.
In June 1988, Boyan and McNatt instituted an action in lieu of prerogative writs in the Law Division against the former State Treasurer, the former Director of Budget and Accounting, and the former Commissioner of the Department of Personnel seeking to compel payment of their annual salary “in salary range 39” under N.J.S.A. 34:15-49 at the appropriate step of the State Compensation Schedule, as well as money damages. Respondents asserted seven separate affirmative defenses, including failure to exhaust administrative remedies. The Law Division judge relied on R. l:13-4(a) to transfer the complaint to SAC on November 10, 1988. SAC thereafter denied appellants’ claim in a May 22, 1989 decision, reissued2 June 7, 1989, which also incorporated a copy of SAC’s July 30, 1986 decision which had involved Boyan.
The facts are not complicated. Boyan3 and McNatt were appointed Judges of the Division of Workers’ Compensation in January 1982 by the Governor, pursuant to N.J.S.A. 34:15-49. That position is considered in the unclassified service (N.J.S.A. llA:3-4(a)), and is in the Department of Labor in the executive *304branch of government. See N.J.S.A. 34:1A-11; N.J.S.A. 34:1A-5.1.
On December 22, 1984 Boyan and McNatt each received raises in salary to $51,314.79 per year. SAC approved salary increases in range 39 each year from 1985 through 1988, which both appellants received. McNatt’s salary was increased on March 28, 1987 to $64,731 and on November 1, 1987 to $67,-967.55. As of March 22, 1987, Boyan was earning $61,702.46. His salary was increased on November 1, 1987 to $65,404.61. As of the date of SAC’s decision which is the subject of this appeal, Boyan was earning $70,000 per year and McNatt was earning in excess of $73,000 per year.
The compensation schedule, as adopted by the Merit System Board of the Department of Personnel and in effect on September 12, 1987, listed the minimum salary for range 394 as $56,639.34 at step one, with a maximum salary for that range at step nine of $79,295.82. Each step, listed as an “increment” on that compensation schedule, was $2,832.06 higher than the previous step.
Since appellants were both appointed in January 1982, as of April 1988, in the normal course, they would have progressed to the seventh step.5 At that step, appellants would have received *305$73,631.70. However, as noted, McNatt was paid at the rate of $67,967.55; Boyan at a rate of $65,404.61. A disparity still exists between their salaries, and Boyan questions the basis for such disparity.
In its June 17, 1989 decision SAC, relying on its own salary “rules and regulations”6 governing employees whose salaries exceed $50,000 per year, rejected appellants’ claims of entitlement to step increases. SAC also relied on the fact that in recent years its regulations have consistently provided no automatic incremental pay increases for employee salaries over $50,000. Rather, pay increases for such “employees are based on performance and require department head approval.” SAC concluded that N.J.S.A. 34:15-49 does not require a different result for compensation judges, and found no basis for their entitlement to automatic step increases.
Essentially, the difference between the rate at which Boyan and McNatt are paid and the rate to which they claim entitlement, is the result of SAC’s interpretation of N.J.S.A. 34:15-49 and its policy of treating executive branch salaries in excess of $50,000 differently than those below that figure. In concluding that, under its regulations, state employees in the executive branch of government, including Judges of Workers’ Compensation whose salaries exceed $50,000 are not entitled to receive automatic incremental pay increases, SAC noted in its May 22, 1989 final decision:
It must be emphasized that Salary Regulations governing employees whose salaries exceed $50,000.00 have been in place for this administration and the Legislature has continued to direct that the Committee promulgate rules and *306regulations governing rates of pay in the annual Appropriations Act. Clearly, the Legislature is aware of this longstanding process for Executive Branch employees which has continued without legislative interference. See Pringle v. Department of Civil Service, 45 N.J. 329 [212 A.2d 360] (1965). Employees whose salaries reach the $50,000.00 threshold no longer receive automatic or standard incremental pay increases. Rather, pay increases for such employees are based on performance and require department head approval. Thus, for compensation purposes, standard increment steps are no longer applicable to employees whose salaries have reached the $50,000.00 limit.
The first sentence quoted above from SAC’s 1989 decision is somewhat misleading. Although employees’ salaries which exceed $50,000 have been subjected to the contested regulations adopted by SAC, it is inappropriate to couple that statement with the Legislature’s limited direction in the Appropriations Act to promulgate rules and regulations confined to “salary ranges and rates of pay.” However, the principal issue before us is whether N.J.S.A. 34:15-49 expresses a legislative intent to treat salaries of Judges of Workers’ Compensation differently from that of other executive branch state employees in salary range 39.
Appellants argue that they are entitled to the annual increment in their salary range, and that SAC did not act within its enabling legislation because its “rules and regulations” in effect, “repealed] express provisions within N.J.S.A. 34:15-49.” They argue that N.J.S.A. 34:15-49 requires annual increases (“steps”) for Judges of Workers’ Compensation since the statute states: “The salary of the judges of compensation shall be as provided in salary range 39 of the Compensation Plan____”
That section goes on to state:
In establishing the applicable increment category level of the ... judges of compensation appropriate credit shall be given for years of service heretofore and hereafter as judge of compensation____ No subsequent annual increment for a judge of compensation shall be made unless the judge of compensation is evaluated favorably by the director of the division on the basis of recommendations made by the supervising judge of compensation.
*307During various periods7 the Legislature has included in the Appropriations Act language which authorizes designated officials to establish “rules and regulations governing salary ranges and rates of pay.” The applicable statutory language for fiscal year 1988, the most recent year considered in SAC’s decision, provided:
The State Treasurer, the Commissioner of Personnel, and the Director of the Division of Budget and Accounting shall establish rules and regulations governing salary ranges and rates of pay. The implementation of such rules and regulations shall be made effective at the beginning of the bi-weekly pay period nearest July 1, 1988 or thereafter as determined by such rules and regulations, with timely notification of such rules and regulations to the Joint Budget Oversight Committee or its successor. [L. 1988, c. 47, at 269].
Similar language, except for the applicable effective date, appeared in each Appropriations Act for Fiscal Years 1986 and 1987. See L. 1987, c. 154, at 252; L. 1986, c. 41, at 247.
The joint regulations adopted by the Merit System Board and SAC, pursuant to the quoted language in the Appropriations Act, deal with salaries of employees in the executive branch of state government who earn $50,000 or more. Rule SR# 8 was adopted as an amendment to the State Compensation Plan by the Merit System Board at its meeting of September 22, 1987, to govern when raises are to be given,8 and states:
The Commissioner of the Department of Personnel and the Director, Division of Budget and Accounting, shall implement the following salary regulations for the Executive Branch of State Government for Fiscal Year 1988, which shall be applicable to employees whose class titles are assigned to Employee Relations Groupings D, M, V, W, X, Y, and Z and whose annual salaries are at or exceed $50,000 during Fiscal Year 1988.
*308I. Increases
A. Covered employees may receive performance-based merit increases only. Employees whose annual salary on the day immediately preceding their anniversary date or last increase was at or over $50,000, may receive up to $4,000 for performance. Over $4,000, not to exceed a total increase of $6,000, for the fiscal year requires extraordinary justification. Any increase will be effective no earlier than 12 months from appointment or last increase. Those whose salaries on September 12 are at or exceed $50,000 as a result of application of general increases will fall within the provisions of this section.
SAC says that the salary regulations limit raises of executive branch employees whose salaries exceed $50,000, to performance-based increases of up to $6,000, and even as to this an increase above $4,000 requires extraordinary justification. See, e.g., Salary Regulation # 1-89 (adopted June 21, 1988), applicable to Fiscal Year 1989; adopted by the Merit System Board as an amendment to the State Compensation Plan. Employees earning below $50,000 also obtain cost-of-living increases which are provided for by adjustments in the salary ranges. Thus, for example, the first step of appellants’ range 39, which was $56,639.34 effective September 12, 1987, was $53,942.23 a year earlier—a 5% difference. SAC argues that strict application of the range 39 steps would provide appellants with cost-of-living increases as well as performance increases, and in some cases this would violate the $6,000 limit and the $4,000 limit to which higher paid employees of the executive branch are limited, absent extraordinary justification. SAC points out that N.J. S.A. 34:15-49, provides by its terms that “no subsequent annual increment for a judge of compensation shall be made unless the judge of compensation is evaluated favorably by the director of the division [of Workers’ Compensation]____” It argues that this demonstrates legislative direction for performance-based increase methodology in its regulations.
Appellants note that N.J.A. C. 4:2-20.3(a), repealed and recodified January 4, 1988 as N.J.A.C. 4A:6-5.3, provided that state employees shall receive increments (that is, move from one salary to the next) on their “anniversary” dates, if they receive satisfactory evaluations. However, the corresponding lan*309guage is not found in N.J.A.C. 4A:6-5.3. N.J.A.C. 4:2-20.3(a) states:
As provided in the State Compensation Plan and Salary Procedures, an employee shall receive an anniversary date increment unless his or her final rating was the lowest PAR [Performance Assessment Review] rating. An employee who receives the lowest PAR rating shall be denied an anniversary review.
The recodified section, N.J.A.C. 4A:6-5.3(b) provides:
An employee receiving an annual PAR rating at the lowest level shall be denied an anniversary date increment.
It thus appears that the recodified regulations have removed reference to salary increments. Nevertheless, by referring to employees being “denied an anniversary date increment,” the recodified section still supports appellants’ claim.
Moreover, appellants argue that the New Jersey Administrative Code only provides for salaries on step, and not in between. They maintain that this is evident from N.J.A.C. 4:1-7.1, repealed and recodified on September 6,1988 as N.J.A.C. 4A:3-4.-1. N.J.A.C. 4:1-7.1(a)(2) provided that for employment in state service:
The compensation schedule shall establish pay rates and a series of pay ranges containing minimum, maximum and intermediate salary steps. Each full-time employee in the classified service shall be paid at one of the rates in the compensation schedule for the class in which he is employed.
N.J.A.C. 4:l-7.3(a)(2) stated that for employees in state service:
The Civil Service Commission [now the Department of Personnel] shall establish regulations for normal increments. These shall be regular periodic increases within the salary range, subject to available appropriations based on a period of service and performance rating.
N.J.A.C. 4A:3-4.1(d) now provides for state service employees:
1. The compensation plan shall establish pay rates and a series of salary ranges.
2. Each employee in the career and unclassified services shall be paid within the salary range or at the pay rate assigned to the employee’s job title and pay shall be adjusted in accordance with this subchapter, except as otherwise provided by law, rule or action of the Commissioner.
Appellants assert that based on N.J.A.C. 4:1—7.3, repealed and recodified as N.J.A. C. 4A:3-4.1, an “employee is entitled to *310progress as a matter of right, if he has served an additional year and he has received a ‘satisfactory’ performance rating.” The former N.J.A.C. 4:1-7.1 applied to the classified service, and did not state that it applied to unclassified positions such as judges of compensation. The recodified N.J.A.C. 4A:3-4.1(d) specifically states that unclassified positions shall be paid within the salary range “except as otherwise provided by law, rule or action of the Commissioner [of the Department of Personnel].”
Appellants argue that the following language in SAC’s regulations, promulgated each year, is contrary to the statutory provisions of N.J.S.A. 34:15-49: “covered employees may receive performance-based merit increases only.” Appellants thus argue that once a compensation judge is evaluated favorably by the Director of the Division of Workers’ Compensation, that compensation judge must be moved to the next higher step in range 39.9
Respondents contend that the Legislature has not only consistently directed that the three officers, who comprise what is referred to as SAC, determine salary adjustments for state employees, but has also provided that no salary shall be increased or salary adjustment paid to any state employee without the prior approval of these officers. For this proposition they refer us to appropriation laws adopted in 1990 and 1978 (see e.g., L. 1990, c. 43; L. 1978, c. 60). However, the language in those acts would not affect the years at issue in this appeal. In any event, there is also no indication that the general language in any Appropriations Act was ever intended to overrule or repeal the specific language of N.J.S.A. 34:15-49.
There is no other applicable legislation which presently refers to those three state employees. Prior to September 25, 1986 *311(when the Civil Service Act, L. 1986, c. 112, replaced Title 11 with Title 11A), N.J.S.A. 11:14-17 had given specific duties by titles to three officials in the executive department (essentially the same as the present members of SAC). However, N.J.S.A. 11:14-17 dealt solely with lump sum payments of accumulated sick leave10 to state employees upon retirement and provided with respect thereto:
The President of the Civil Service Commission, the State Treasurer and the Director of the Division of Budget and Accounting shall jointly prepare and promulgate rules and regulations to implement this act, including but not limited to the procedure for application for, and payment of, such supplemental compensation and reasonable standards for determining which State employees are eligible for the supplemental compensation payment provided herein.
Title 11, chapter 8 (referred to in N.J.S.A. 34:15-49) was repealed effective September 25,1986, and replaced by N.J.S.A. 11A.-3-7 and N.J.S.A. HA:6-24. The Commissioner of the Department of Personnel was substituted for the Civil Service Commission. Adoption of Title 11A by L. 1986, c. 112, effective September 25, 1986, omitted those three officials named in its Title 11 predecessor. The successor section, N.J.S.A. HA:6-23 merely said:
The board [the Merit System Board] shall adopt rules for the implementation of supplemental compensation, which shall include but need not be limited to application and eligibility procedures.
The reference to “the board” in N.J.S.A. HA:6-23 refers to the Merit System Board, which consists of five members, one of whom is the Commissioner of Personnel, with four other members appointed by the Governor. N.J.S.A. 11A:2-1 and 11A:2-3. Thus, the three officials previously named, in now repealed N.J.S.A. 11:14-17, were omitted in the revision of the Civil Service Act, and the Merit System Board is not the equivalent of what was and is called SAC. Only the Commissioner of *312Personnel11 is on both the Merit System Board and SAC.
Nowhere in the authorization provisions of Title 11A is the Merit System Board, which in recent years apparently had some connection with SAC’s activities, given any power or duty with respect to determining the fixing of salaries or increments. See N.J.S.A. llA:2-6 and HA:2-23. It is given authority to adopt rules regarding implementation of “supplemental” sick leave compensation. However, we consider supplemental benefits in its ordinary and plain meaning as just that—a supplement to compensation fixed by law, or to a negotiated contract sanctioned by law.
The Appropriations Act may contain limitations, restrictions, or conditions on the expenditures of appropriated monies, see Karcher v. Kean, 97 N.J. 483, 504-506, 479 A 2d 403 (1984). However, this is distinct from whether the Legislature intended, separately or in a series of annual Appropriations Acts to repeal provisions of Title 39.
Appellants claim that SAC erred in denying their claims for the payment of increased salaries by full steps in range 39 in accordance with N.J.S.A. 34:15-49. SAC asserts that the statute only requires compensation judges to receive salaries that fall within salary range 39, and not a particular level or step within the range, and that this has occurred for both appellants since they have received salaries within range 39, with regular salary increments after satisfactory performance evaluations. It then argues that N.J.S.A. 34:15-49 contains no requirement that compensation judges must receive “automatic cost-of-living increases.” However, appellants’ contend that they were denied increments (steps), and not cost-of-living increases. N.J. S.A. 34:15-49 supports appellants’ arguments since it provides: “no subsequent annual increment ... shall be made unless *313the judge of compensation is evaluated favorably by the director____” (Emphasis added).
Respondents argue that we should read the disputed language regarding SAC’s authority to adopt rules and regulations in the Appropriations Act, and the language in N.J.S.A. 34:15-49 in pari materia, so that the latter statute is thereby amended to permit departure from the applicable salary range, here range 39.12 Stated differently, SAC argues that the provision that compensation judges be paid in accordance with salary range 39 is superseded by SAC’s Uniform Salary Regulations which it says it adopted purportedly under authority of the Appropriations Act.
This argument would result in a regulation being used to impliedly repeal an express statutory provision. We reject this as incongruous. That implied repealers are disfavored, Mahwah Tp. v. Bergen County Bd. of Taxation, 98 N.J. 268, 281, 486 A.2d 818 (1985); N.J. Chamber of Commerce v. N.J. Election Law Enforcement Comm., 82 N.J. 57, 82, 411 A.2d 168 (1980); Kingsley v. Hawthorne Fabrics, Inc., 41 N.J. 521, 528-529, 197 A.2d 673 (1964), emphasizes the incongruity. See 1A Sutherland, Statutes and Statutory Construction, § 23.11 at 235 (4th ed.1972). A statute cannot be read in pari materia if it impinges on or contradicts part of another statute and results in an implied repealer. Morris Co. Indus. Park v. Thomas Nicol Co., 35 N.J. 522, 526-527, 173 A.2d 414 (1961); Fried v. Kervick, 34 N.J. 68, 70-71, 167 A.2d 380 (1961). Indeed, the pari materia doctrine is generally invoked to give full force and effect to each statute. State v. Wean, 86 N.J.Super. 283, 289, 206 A.2d 765 (App.Div.1965); Weehawken Environment Comm., Inc. v. Township of Weehawken, 161 N.J.Super. 381, 396, 391 A.2d 968 (Law Div.1978); South Shore National Bank v. Donner, 104 N.J.Super. 169, 173, 249 A.2d 25 (Law Div.1969); 2A Sutherland, Statutory Construction, *314§ 51.03 (4th ed. 1984 Rev.). Moreover, the words in the statute must be considered in the context of the entire section and in a manner which gives them a common sense meaning which advances the legislative purpose. See Cressey v. Campus Chefs, Div. of CVI Service, Inc., 204 N.J.Super. 337, 342-343, 498 A.2d 1274 (App.Div.1985).
The salaries of Judges of Workers’ Compensation are governed by N.J.S.A. 34:15-49 which states in pertinent part:
... the salary of the judges of compensation shall be as provided in salary range 39 of the Compensation Plan adopted by the Civil Service Commission in accordance with Title 11, chapter 8 of the Revised Statutes of New Jersey. In addition to his salary, a judge of compensation regularly assigned as a supervising judge of compensation by the director shall receive additional compensation of $1,500.00 per annum during the period of such assignment. In establishing the applicable increment category level of the director and the judges of compensation appropriate credit shall be given for years of service heretofore and hereafter as judge of compensation, supervising judge of compensation, chief judge of compensation, director of the division or referee of formal hearings. No subsequent annual increment for a judge of compensation shall be made unless the judge of compensation is evaluated favorably by the director of the division on the basis of recommendations made by the supervising judge of compensation.
SAC’s position ignores the plain language of N.J.S.A. 34:15— 49. The Legislature set the Compensation Judges’ salaries with considerable specificity. The Legislature is presumed conversant with adjustments to the range for cost-of-living increases. In accordance with the Appropriations Act, the Legislature’s Joint Budget Oversight Committee receives copies of SAC’s rules and regulations. However, N.J.S.A. 34:15-49 states that the compensation judge’s salary “shall be as provided in salary range 39 of the Compensation Plan.” It then expressly provided that in establishing the applicable increment, credit is given for prior service in certain designated positions and that “[n]o subsequent annual increment ... shall be made unless the judge ... is evaluated favorably.” The statute not only is specific as to the range, but replete with references to increments. Although the Legislature could have *315fixed specific increments in the statute, it did not. Rather, it relied on the increments in range 39, and it was presumably aware that they were subject to cost-of-living adjustments.
Although respondents’ arguments may have some logic in the context of state employees in general in the executive branch of government, any deviation from the language of N.J.S.A. 34:15-49 regarding Judges of Workers’ Compensation must be initiated by the Legislature. By its plain language N.J.S.A. 34:15-49 requires a different result than that argued for by SAC, since it contains a valid legislative determination which is binding on us as well as the executive branch of government. See Service Armament Co. v. Hyland, 70 N.J. 550, 556, 362 A.2d 13 (1976); Gangemi v. Berry, 25 N.J. 1, 10, 134 A.2d 1 (1957).
Furthermore, the legislative history of N.J.S.A. 34:15-49 indicates that the Legislature may indeed have become aware on one occasion of a problem concerning payment of salaries of Judges of Compensation according to the steps in Range 39. Assembly Bill 766 introduced in its original form in 1984 would have moved the entire salary range to the next highest number—Range 40. The Legislature amended the bill and passed it as a second official copy reprint (OCR) with the following language added by the Senate Judiciary Committee:
Salaries of the Director and the Judges of Compensation shall be paid in accordance with the Compensation Plan excluding any supplemental salary regulations.
This action by the Legislature expressed a legislative intent that Judges of Compensation be paid in accordance with the compensation plan expressly excluding any “supplemental salary regulations.” This is the only legislative expression we are aware of which addresses the issue of whether salary “regulations” apply to Judges of Compensation, and it expresses a negative position.
This bill was conditionally vetoed by the Governor. One of his suggested changes would have eliminated the Senate’s advice and consent power upon reappointment of Judges of the *316Division of Workers’ Compensation. The Legislature declined to adopt the Governor’s recommendations which were printed in a third OCR of A766. One might speculate that the Legislature’s refusal to acquiesce in the conditional veto proposed had to do with the added future of deletion of the Senate’s participation in the reappointment process.
Contrary to SAC’s assertion of legislative acquiescence, it is equally arguable that the Legislature, by passage of the 2d OCR of A766 of 1984 in both houses, made clear that Judges of Compensation were to be paid fully in accordance with the steps in Range 39, and not under any administrative action by way of supplemental regulation which would negate that intent. Significantly, as far as can be determined, prior to 1984 SAC exercised whatever authority it may have had under the Appropriations Act to authorize increased payments to public employees, not a curtailment of payments in a range. Various “regulations” of SAC which have been submitted to us appear to bear this out.
Moreover, the Governor’s conditional veto message to A766 (2d OCR), recognized that the legislation provided that Judges of Compensation “shall receive annual salary increments and costs of living adjustments despite the existence of any supplemental salary regulations to the contrary____” The Governor expressed concurrence with that concept by not recommending changes in that language, although he recommended that the salary of Judges of Compensation not exceed 93.6% of the salary paid to Judges of the Superior Court in order to maintain the differential between salaries.
In addition to the statutory language referring to annual increments, the legislative history of the 1977 amendment to N.J.S.A. 34:15-49 further supports appellants’ position. The statement accompanying the Senate Committee Amendment specifically said: “The Committee amended the bill [S 3107 of 1977] to require that a judge of compensation receive a favorable evaluation from the Director of Compensation, based on *317recommendations of a Supervising Judge, before said judge could receive an annual increment.” The use of the term “annual increment” supports a legislative intent to grant “annual increments” or steps to judges of compensation. The legislative history thus specifically addresses annual increments, whereas the annual salary regulation states: “covered employees may receive performance-based merit increases only.” Thus, the annual salary regulation of SAC is contrary to the legislative intent of N.J.S.A. 34:15-49 which allows annual increments when the judge of compensation receives a favorable evaluation. Hence, the regulation must fall as to appellants. The ordinary and primary meaning of the term “annual increment,” is that an employee shall move from one salary step to another on an annual basis. Thus, the statute mandates annual increases for judges of compensation if statutory requirements of N.J.S.A. 34:15-49 are fulfilled.
The statutory history does not support SAC’s position. We conclude that the rules adopted each year by SAC violate N.J.S.A. 34:15-49 with respect to Judges of Workers’ Compensation. The position of Judge of Workers’ Compensation, and that of the Director of the Division of Workers’ Compensation, are given specific salary ranges by statute. Accordingly, N.J. S.A. 34:15-49, properly interpreted, requires that step increases apply to the salary of compensation judges.
Examination of N.J.S.A. 34:15-49.1 gives support to this view. This section provides:
Notwithstanding the provisions of R.S. 34:15-49 to the contrary, referees of formal hearings in the Division of Workers’ Compensation who have been so employed for a period of 10 years or more and who have been attorneys at law of this State for a period of 10 years or more, are hereby designated judges of compensation and shall commence service as judges of compensation upon the effective date of this act at the first step in salary range 89 of the appropriate compensation plan adopted by the Civil Service Commission in accordance with Chapter 8 of Title 11 of the Revised Statutes.
Since N.J.S.A. 34:15-49.1 specifically mentions the first step in salary range nine, it fortifies our conclusion that all the steps of the salary range were intended by the Legislature to apply to *318salaries of Judges of Workers’ Compensation. There are other positions in the executive branch of state government where specific salaries are recited in the statutes instead of a salary range. Examples are the salaries of the Governor and cabinet officers. N.J.S.A. 52:14-15.104 and N.J.S.A. 52:14-15.107. If the Legislature wanted to set a specific salary amount for judges of compensation, it could have readily done so.
SAC’s argument that we should apply the rule of due deference to the agency where there is long usage and practical interpretation by the agency charged with implementing a statute, see, e.g., Mayflower Securities v. Bureau of Securities, 64 N.J. 85, 312 A.2d 497 (1973), is not persuasive here. Administrative regulations generally carry a presumption of validity, and the party contesting them has the burden of proving their invalidity. New Jersey Guild of Hearing Aids Dispensers v. Long, 75 N.J. 544, 561, 384 A.2d 795 (1978). Nevertheless, administrative regulations are not binding on the courts and a disputed regulation will not be upheld if a court determines that it is inconsistent with the statute it purports to interpret. Smith v. Director, Division of Taxation, 108 N.J. 19, 26, 527 A.2d 843 (1987). Moreover, it is also well recognized that absent specific legislative intent to the contrary, words in a statute are to be given their ordinary and primary meaning. Julius Roehrs Co. v. Division of Tax Appeals, 16 N.J. 493, 497, 109 A.2d 611 (1954).
We are satisfied that appellants have met their burden of establishing the invalidity of the challenged salary regulations as applied to them. We are unable to conclude that the terms of the annual Appropriations Act in any way authorize infringement on the specific provisions of the statute governing the pay to be provided to judges of compensation.
We conclude that under the express requirements of N.J.S.A. 34:15-49 as enacted by the Legislature, neither SAC nor any other department or agency of the State can effectively change the statute’s provisions. Any change in the statutory scheme *319relating to payment of compensation to Judges of Workers’ Compensation must be made by the Legislature. The Law Division Judge should not have referred the matter for dispute resolution to SAC since the issue was purely one of statutory interpretation.
Appellants’ have also raised an additional contention that SAC’s regulations were not adopted in accordance with the Administrative Procedure Act (APA), N.J.S.A. 52:14B-1 et seq. However, in view of our decision we need not decide whether SAC’s regulations are subject to the APA.
Reversed and remanded with direction that plaintiffs are to be paid at the appropriate step in salary range 39 based on their respective anniversary dates.

We find no reference in any statute to any entity entitled Salary Adjustment Committee. Respondents concede there is no such reference to SAC. However, the State Treasurer, Commissioner of Personnel, and the Director of the Division of Budget and Accounting have apparently adopted that name in connection with their functions under one section in the annual Appropriations Act. We refer to SAC throughout for convenience, although it is clear that this committee has no independent or permanent existence other than by virtue of being reconstituted each year under similar language in each annual Appropriations Act from which SAC derives its authority. The three officials operate under authority of language in the annual State Appropriations Act which is identical for the fiscal years at issue, i.e. 1987 and 1988. See L. 1988, c. 47, at 269; L. 1987, c. 154, at 252. See also L. 1986, c. 41, at 247; L. 1985, c. 209, at 780; L. 1984, c. 58, at 373.


The May 19, 1989 decision was captioned “Final Administrative Action of the Commissioner of Personnel,” and signed solely by him. A June 7, 1989 letter referred to an inadvertent error and incorrect letterhead use, and enclosed a reissued decision (the subject of this appeal) captioned "Final Administrative Action of the Salary Adjustment Committee,” and signed only by the Commissioner of the Department of Personnel as the “Decision rendered by the Salary Adjustment Committee the 19th day of May 1989.”


Boyan was involved in a prior appeal filed on June 28, 1985 under Docket Number A-5038-84, which sought an annual increment as of December 22, 1984. The matter was remanded to SAC, which rejected his claim in a July 30, 1986 final administrative decision by the President of the then Civil Service Commission, which referred, among other things, to a "cost-of-living” increase. No appeal was taken from that decision.


- Range 39 was as follows:
Range Increment Min. 2nd 3rd 4th
1st
39 2,832.06 56,639.34 59,471.40 62,303.46 65,135.52
5th 6th ' 7th 8th 9th
67,967.58 70,799.64 73,631.70 76,463.76 79,295.82


The first eight steps require a year’s service and are effective at the beginning of the bi-weekly pay period nearest to July 1. See, e.g., L. 1988, c. 47, at 269. Appellants’ first complete year of service would have accrued for the July 1983 raise.


SAC’s rules and regulations are not published in the NJ.Register or in any publication. They are apparently kept on file at various Departments, and copies forwarded to the "Joint Budget Oversight Committee or its successor.” In its supplemental letter brief addressing questions concerning SAC’s status and the possible applicability of the Administrative Procedure Act, N.J.S.A. 52:I4B-1 et seq., to SAC’s rules and regulations, respondents argue, inter alia, that the phrase “rules and regulations” in the Appropriations Act should be construed as "directives.” But see note 12, infra.


See, e.g., L. 1988, c. 47, at 348; L. 1987, c. 154, at 787; L. 1986, c. 41, at 289; L. 1985, c. 209, at 780; and L. 1984, c. 58, at 373.


The heading of SR# 8 states: "Joint Salary Regulations of the Merit System Board and the Salary Adjustment Committee are issued pursuant to the authority of chapter 154, P.L.1987 for Fiscal Year 1987-88." [The annual Appropriations Act.] Essentially, the same format was used in SR# 1-89 for Fiscal Year 1989, adopted by the Merit System Board at its June 21, 1988 meeting. The heading of the latter regulation merely reads "Joint Salary Regulations of the Merit System Board and the Salary Adjustment Committee.”


While we do not decide the issue, we note in passing appellants' argument that the Legislature afforded compensation judges special salary treatment to insulate them from political pressures. Since the salary provision of N.J.S.A. 34:15-49 appears to be unique, this may well be the case.


This section was originally adopted as Laws of 1973, chapter 130, § 9 effective July 1, 1973 and called “an act concerning supplemental compensation payments for public employees in certain cases.”


The title, in the former Department of Civil Service, was President of the Civil Service Commission. N.J.S.A. 11:1-1.


This is somewhat inconsistent with SAC’s argument that the APA does not apply to it because of its assertion that "rules and regulations” in the Appropriations Act should be interpreted to mean “statements.” See note 6, supra.